

115 S777 IS: Small Business Tax Equity Act of 2017
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 777IN THE SENATE OF THE UNITED STATESMarch 30, 2017Mr. Wyden (for himself, Mr. Paul, Mr. Bennet, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow deductions and credits relating to expenditures
			 in connection with marijuana sales conducted in compliance with State law.
	
 1.Short titleThis Act may be cited as the Small Business Tax Equity Act of 2017. 2.Allowance of deductions and credits relating to expenditures in connection with marijuana sales conducted in compliance with State law (a)In generalSection 280E of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: , unless such trade or business consists of marijuana sales conducted in compliance with State law.
 (b)Effective dateThe amendment made by this section shall apply with respect to taxable years ending after the date of the enactment of this Act.